DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The Title has been updated according to the amended Specification dated 10/17/2022.  The objection to the Title has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
Claims 1 and 15 recite the indefinite language is: "in a case where air is blown to the outer circumferential surface from an upper side of the outer circumferential surface while increasing a blowing pressure”.  This limitation is unclear because this limitation merely states a function (blowing air at increasing pressure) without providing any indication about how the function is performed.  The recited function does not follow from the structure recited in the claim (i.e., the developing device, transfer device, intermediate transfer belt, primary transfer device, secondary transfer device) so it is unclear whether the function requires some other structure or how the recited structure could possibly perform the function.
Applicant could resolve the unclear boundaries by amending the claims to specify how the air is blown and how the blowing pressure is increased, such as by specifying a particular structure that blows air, provided such an amendment is supported by the specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0094787 to Anno et al. (herein forward D2) in view of US 8,929,785 to Roetker et al. (herein forward D3).

D2 discloses:
(claims 1, 2 and 15)	A unit and image forming apparatus (FIG.1) comprising: 
a toner image forming device (50B) that comprises an image carrier (21B), and 
a developing device (20B) configured to develop an electrostatic charge image that is formed on a surface of an image carrier, as a toner image with a developer including a flat toner containing a flat pigment, the developer being accommodated in the developing device; and 
a transfer device that comprises an intermediate transfer belt (33) onto which the toner image formed on the surface of the image carrier is primarily transferred, 
a primary transfer device (17B) configured to primarily transfer the toner image formed on the surface of the image carrier to a surface of the intermediate transfer belt, and 
a secondary transfer device (34) configured to secondarily transfer the toner image on the surface of the intermediate transfer belt to a surface of a recording medium, 
wherein the intermediate transfer belt contains a resin, conductive carbon particles, and a surfactant (i.e. a lubricant) [0073],
wherein the flat toner has an average circle-equivalent diameter D that is larger than an average maximum thickness C [00235], and 
wherein the flat pigment has an aspect ratio of an average length in a long axis direction to an average length in a thickness direction of 5 or more and 200 or less [0228].

D2 does not disclose specific compositions or surface properties of the intermediate transfer belt.
D3 teaches an intermediate transfer belt for an image forming apparatus:
(claims 1, 2, 15)   wherein the intermediate transfer belt contains a resin, conductive carbon particles, and a surfactant (col.9 lines 35-50); 
(claims 5 & 6)	wherein the surfactant (e.g. FC-4432) contains an oligomer having a substituent having 6 or less carbon atoms and a fluorine atom;
(claims 7 & 8)	wherein the oligomer having a substituent having 6 or less carbon atoms and a fluorine atom is an oligomer having a perfluoroalkyl structure having 6 or less carbon atoms;
(claims 11 & 12)	wherein the number of repeating units of a monomer in the oligomer having a substituent having 6 or less carbon atoms and a fluorine atom is 4 or more;
(claim 13)	wherein a surface free energy of the outer circumferential surface of the intermediate transfer belt is 47 mN/m or less (col. 9 lines 20-25, 50-55);
(claim 14)	wherein a water contact angle of the outer circumferential surface of the intermediate transfer belt is 85° or more (col. 9 lines 29-31, 57; col. 10 lines 52-54);
(claims 16, 19)	wherein a content of the surfactant is 2.5 mass% or more and 12 mass% or less based on a mass of a layer of the intermediate transfer belt containing the surfactant (col. 10 lines 10-14, 26-31, 48-50).
	 
It would have been obvious to a person skilled in the art before the effective filing date of the claimed invention to combine the inventions of D2 and D3 such that an intermediate transfer belt according to D3 is used in the image forming apparatus disclosed by D2, for at least the purpose of ensuring maximal image fidelity (D3: col. 1 lines 58-59).
Since the resulting combination, has the same structure and composition as the claimed invention, then it must necessarily exhibit the same adhesive force property, stated as:
“after the flat toner adheres to an outer circumferential surface of the intermediate transfer belt in a loading amount of 3 g/cm2, in a case where air is blown to the outer circumferential surface from an upper side of the outer circumferential surface while increasing a blowing pressure, all the flat toner adhering to the outer circumferential surface is separated from the outer circumferential surface at a blowing pressure of 25 kPa or less". 

Allowable Subject Matter
Claims 9, 10, 17, 18, 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The identified prior art does not teach or suggest wherein the surfactant includes an oligomer having a silicone structure having a methyl group in combination with all other features recited in claims 17, 18, 20, or 21.

Response to Arguments
Applicant’s arguments, filed 10/17/2022, with respect to the rejection(s) of claim(s) 1-15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Arlene Heredia/Primary Examiner, Art Unit 2852